Ames, J.
The motion to quash for the reason that the com plaint does not give the name of the person by whom the liquors were kept and intended for sale, cannot prevail. The prosecutor *23is bound to give as good a description as he can, but his ignorance of the name does not defeat the process. In such a case, the averment that the name is unknown is sufficient. Commonwealth v. Sherman, 13 Allen, 248.
In this case, the barrels containing the liquors were found at a railroad station with other freight, and were rolled out of the building, apparently in order to be taken to some other place. The only ground for suspicion as to the disposition intended to be made of them arises from the nature of the merchandise, and the fact that the mark “T. D., South Vernon, Vermont,” was accompanied with the words “ to be held at Northampton.” The motions which Garvey is said to have made are not so described as to furnish any intelligible indication of a purpose on his part. He was not in the act of putting the barrels into a wagon, nor was he at the depot with a carriage in which he could have taken them away. It does not appear for whom they were meant, or where they were to be carried from the depot. The evidence reported does not show that any person was privately trying to get possession of them, or that any concealment was practised in relation to them. All that is shown is that they had arrived at the station and were left there to be called for. The intent to sell necessary to be shown is a present intent to sell when opportunity should arise. Whether they had been ordered by some dealer who had made up his mind, on second thoughts, that the business was too unsafe to go on with; whether they were left there to be disposed of in some lawful way, or to be sent to Vermont, or elsewhere; is left to conjecture. They were not for sale while at the depot, and the evidence that anybody was intending, at the date of the complaint, to sell them unlawfully, falls far short of the precision and distinctness required by the safe and discreet administration of criminal law.

Exceptions sustained.